mCig, INC. 800 Bellevue Way NE, Suite 400, Bellevue, Washington 98004 (425) 462-4219 October 30, 2014 Via Edgar Re: mCig, Inc. Form 10-K for Fiscal Year Ended April 30, 2014 Filed August 13, 2014, as amended Form 10-Q for Fiscal Quarter Ended July 31, 2014 Filed September 19, 2014 File No. 333-175941 To Whom it May Concern: This letter shall serve as a reply to your letter correspondence, dated September 23, 2014 concerning mCig, Inc. and the filings referenced above (the “Company”). Form 10-K for Fiscal Year Ended April 30, 2014 General 1. We note your press release from November 7, 2013 stating that you accept bitcoin as payment for your products. Please revise your disclosure to discuss whether you have received payment in bitcoin and if so how you are accounting for it as it is not discussed in your filing. Additionally, please include a risk factor discussing the volatility of the currency, liquidity issues and the impact holding such assets may have on your balance sheet, statements of operations and statements of cash flows. RESPONSE: We have reviewed your recommendation, and accordingly included the following section under “Item 1A. Risk Factors” on Form 10-K for Fiscal Year Ended April 30, 2014 (as amended): Collection of payments from our customers in Bitcoin pose a risk related to the currency’s volatility and liquidity on our balance sheet, statements of operations and statements of cash flows. As a way to increase our sales, effective November 7, 2014, the Company announced that effective immediately, it would add Bitcoin as an accepted currency for the payment of products by our customers. Bitcoins are essentially pieces of computer code mathematical algorithms that represent monetary units. They're exchanged anonymously without a trace and without ever passing through a single bank or other financial institution. Bitcoins are purchased online using real analog money via Bitcoin exchanges and private sellers. They're then used to trade goods and services on the internet. In the recent years, more reputable online vendors are beginning to accept Bitcoins, including WordPress , Reddit and dozens of Etsy vendors. Management believes that Bitcoin can be attractive to businesses mainly because there are zero bank or credit card transaction fees to accept it, which can lead to higher profit margins, more competitive pricing and the ability to operate globally at lower cost. Also, at present Bitcoin transactions are not subject to tax since Bitcoin is not an official form of money issued by any government. Bitcoin transactions are completed instantaneously and anonymously, without having to go through a third-party bank, credit card company or PayPal. But the U.S. Treasury Financial Crimes Enforcement Network has issued rules about Bitcoin transactions and the IRS is expected to follow suit. There is an ongoing possibility that the rules and regulations regarding Bitcoins can be modified at any time, limiting their benefits of the use of Bitcoins. 1 Approximately 11 million Bitcoins are currently in circulation. In all, only 21 million will be generated through the year 2140. A single Bitcoin is worth approximately $117 U.S. dollars, according to Tokyo-based Mt. Gox K.K. , the leading Bitcoin trading exchange. Values can fluctuate dramatically from day to day. Bitcoin transaction are secured using what's called public key cryptography encryption, a two-part encryption process that involves a combination of public and private data. Each transaction is publicly verified by the peer-to-peer community network of Bitcoin users. However Bitcoins are merely code, and cybercriminals can hypothetically hack them. Cybercriminals recently attacked Mt. Gox and Bitcoin-stealing malware continues to spread via Skype . To date, the Company had not received a single payment from a customer for our product in Bitcoin. As a result, management decided to pull this option as of January 2014. If, however, we were to receive payments from our customers for purchases in Bitcoin, because of the currency’s volatility, we run the risk of losing money on the translation transaction, as well as liquidity concerns, with the risk of not being able to liquidate the currency; these risks may have an adverse effect on our balance sheet, statements of operations and statements of cash flows. In addition, we will include a disclosure on the Form 10-K for Fiscal Year Ended April 30, 2014 (as amended) that we have determined not to accept Bitcoin as payment for our products. Item 1. Business, page 5 2. You disclose in the first paragraph on page 5 that you are “focused on two long-term secular trends sweeping the globe: (1) The decriminalization and legalization of marijuana for medicinal or recreational purposes (2) The adoption of electronic vaporizing cigarettes (commonly known as “eCigs”) by the world’s 1.2 Billion smokers.” Please disclose your basis for these statements that these are significant, long-term trends world-wide. In addition, revise your statement regarding the adoption of electronic vaporizing cigarettes “by the world’s 1.2 Billion smokers,” as this suggests that there is wide adoption of electronic cigarettes by 1.2 billion smokers. Please also address this comment in your Form 10-Q for the quarter ended July 31, 2014. RESPONSE: We have reviewed your recommendation, and accordingly updated to include the following “Item 1. Business” on Form 10-K for Fiscal Year Ended April 30, 2014 (as amended) and on Form 10-Q for Quarter Ended July 31, 2014 (as amended) as well as in the Management Discussion and Analysis of Financial Condition and Results of Operation: 2 Since October 2013, mCig, Inc. has positioned itself as a technology company focused on two products marijuana and electronic vaporizing cigarettes: (1) the decriminalization and legalization of marijuana for medicinal or recreational purposes - legalizing medicinal and recreational marijuana usage is steadily on the rise not only domestically but also internationally. Marijuana has been decriminalized in over twenty countries, in over five continents. In the United States, medical marijuana has been legalized in 24 states, with almost half of these occurring in the past five years. Recreational marijuana has now been decriminalized in 18 states, with the latter ten passing legislation in the past five years. Fourteen states have referendums and reforms about the legality of recreational and medicinal marijuana coming up in their next elections. Management believes that by 2016, it is very likely that five more states, Alaska, California, Arizona, Maine, and Oregon, will legalize the use and sale of recreational marijuana in the same manner as Washington and Colorado. Accordingly, management has concluded that decriminalization and legalization of marijuana for medicinal or recreational purposes is escalating domestically and internationally (2) The adoption of electronic vaporizing cigarettes (commonly known as “eCigs”), as smokers, we believe, moves away from traditional cigarettes onto e-cigarettes. Smoking tobacco causes numerous health problems, including disease and death. Smoking becomes very addicting quickly, and the most difficult part is cessation. E-cigarettes, we contend, offer a safer and healthier alternative to traditional tobacco cigarettes. E-cigarettes operate by heating a mixture of liquid nicotine and flavoring, which is then inhaled and exhaled in the same manner as a cigarette. However, e-cigarettes do not contain any tobacco or other dangerous additives. Scientific research, as commonly known, has shown that the leading cause of cancer in smokers comes from the carcinogens in tobacco. As the movement towards personal health grows, we believe smokers are trying to quit their harmful habits. E-cigarettes, in our opinion, provide a safe transition from harmful traditional cigarettes. In addition, the Notes to our financials will be revised to read: Since October 2013, mCig, Inc. has positioned itself as a technology company focused on two products marijuana and electronic vaporizing cigarettes: The reference to the number of smokers has been deleted throughout the disclosure. 3. We note your disclosure in your risk factors that you rely on Chinese factories to manufacture your product. Please identify your sources of raw materials and the names of your principle suppliers and if you rely on one or a few major customers. Additionally, please disclose your backlog. Please refer to Item 101 of Regulation S-K. RESPONSE: The dollar amount of backlog orders believed to be firm, as of a recent date and as of a comparable date in the preceding fiscal year, together with an indication of the portion thereof not reasonably expected to be filled within the current fiscal year, and seasonal or other material aspects of the backlog. (There may be included as firm orders government orders that are firm but not yet funded and contracts awarded but not yet signed, provided an appropriate statement is added to explain the nature of such orders and the amount thereof. The portion of orders already included in sales or operating revenues on the basis of percentage of completion or program accounting shall be excluded.) We have reviewed your recommendation, and accordingly updated to include the following on Form 10-K for Fiscal Year Ended April 30, 2014 (as amended): We rely primarily on a Chinese factory for the production of our products. 3 We rely almost exclusively on a Chinese factory, specifically our principle supplier, Bauway H.K. Investments, for the manufacturing of mCig’s and VitaCig’s. Therefore, our ability to maintain operations is dependent on this third-party manufacturer. Bauway H.K. Investments holds the capacity to produce 20,000 mCig’s and 50,000 VitaCig’s per month. Currently, it takes our manufacturer approximately 8 hours to produce 1,000 mCig’s and 3 hours to produce 1,000 VitaCig’s. It currently involves the following raw materials: Stainless Steel Tubing for Battery housing and Atomizing Chambers. Atomizing Chambers are composed of a battery powered wire assembly housed on top of a ceramic base. Battery type used is Lithium Polymer 360mAh which is housed inside of the stainless steel tubing. The mouthpiece is made of food grade silicon.
